    Case 2:20-cv-05683-JMV Document 22 Filed 05/27/20 Page 1 of 14 PageID: 172



NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

____________________________________
                                    :
JOSE MATIAS P.C. aka                :
MARIO L.V.,                         :
                                    :                          Civil Action No. 20-5683 (JMV)
                  Petitioner,       :
                                    :
           v.                       :                                  OPINION
                                    :
UNITED STATES DEPARTMENT            :
OF HOMELAND SECURITY, et al.,       :
                                    :
                  Respondents.      :
____________________________________:

VAZQUEZ, District Judge:

        Petitioner Jose Matias P.C., 1 aka Mario L. V. 2 filed a Verified Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2241, seeking to be released from immigration detention. D.E.

4. For the reasons detailed below, the Court denies the Petition.

        I.     Background

        Petitioner is an immigration detainee being held by the Department of Homeland Security,

Immigration and Customs Enforcement (“DHS/ICE”) at the Hudson County Correctional Facility

(“HCCC”) in Kearny, New Jersey. The instant action was filed in the wake of the ongoing



1 Petitioner is identified herein only by his first name and the first initials of his surname in order
to address certain privacy concerns associated with § 2241 immigration cases. This manner of
identification comports with recommendations made by the Judicial Conference of the United
States’ Committee on Court Administration and Case Management.

2  Petitioner submits that he is currently detained as Mario L.V. and presumes that he may be listed
in ICE’s record under this alias as a result of his providing this name upon being apprehended by
immigration officials shortly after his entry into the United States on or about 2006. D.E. 4-1 at
5.
 Case 2:20-cv-05683-JMV Document 22 Filed 05/27/20 Page 2 of 14 PageID: 173



COVID-19 pandemic 3; both personnel and detainees at HCCC have contracted the virus. D.E. 4-

1 at ¶¶ 36-37.

       Petitioner is thirty-two years old and has been detained since December 6, 2019. D.E. 4-

1 at ¶¶ 10, 17. Petitioner is subject to discretionary detention under 8 U.S.C. § 1226(a). D.E. 18

at 7. On December 6, 2019, Petitioner was served with a “Notice to Appear” charging him as an

alien present in the United States without being admitted or paroled, or who arrived in the United

States at any time or place other than as designated by the Attorney General pursuant to Section

212(a)(6)(A)(i) of the Immigration and Nationality Act (“INA”). D.E. 18-6 at 1. Petitioner’s

criminal history is comprised solely of a November 25, 2019, arrest in Suffolk County, New York

for operating a motor vehicle while intoxicated and other related offenses. D.E. 18-9 at 5.

       On March 9, 2020, an Immigration Judge (“IJ”) denied Petitioner’s application for

cancellation of removal and adjustment of status for certain nonpermanent residents under Section

240 (A)(b) of the INA, and ordered him removed to Guatemala. D.E. 18-11 at 1. Petitioner filed

an appeal of the IJ’s decision to the Board of Immigration Appeals (“ BIA”) on April 6, 2020,

which remains pending. D.E. 4-1 at ¶ 24.

       On May 7, 2020, Petitioner filed the current Petition in the United States District Court for

the Southern District of New York. D.E. 4. On the same day, District Judge Paul A. Engelmayer




3 COVID-19 is an abbreviation of the coronavirus disease 2019, a respiratory illness that can
spread from person to person, that was declared a pandemic by the World Health Organization
(“W.H.O.”) on March 11, 2020. See Centers for Disease Control and Prevention Coronavirus
Disease 2019 Frequently Asked Questions, https://www.cdc.gov/coronavirus/2019-
ncov/faq.html#covid19-basics (last visited Apr. 7, 2020); see also William Wan, WHO declares a
pandemic        of        coronavirus        disease      covid-19,       Washington     Post,
https://www.washingtonpost.com/health/2020/03/11/who-declares-pandemic-coronavirus-
disease-covid-19/ (last visited Apr. 7, 2020).

                                                2
    Case 2:20-cv-05683-JMV Document 22 Filed 05/27/20 Page 3 of 14 PageID: 174



issued an order transferring the matter to the District of New Jersey. D.E. 5. Petitioner asks the

Court to order his immediate release in light of the COVID-19 pandemic during the pendency of

his appeal to the BIA. D.E. 4-1 at ¶ 54.

     A. COVID-19

        The COVID-19 pandemic is at the heart of this case. Judge John E. Jones III, in a

thoughtful opinion, described the situation as follows:

               In a matter of weeks, the novel coronavirus COVID-19 has
               rampaged across the globe, altering the landscape of everyday
               American life in ways previously unimaginable. Large portions of
               our economy have come to a standstill. Children have been forced
               to attend school remotely. Workers deemed ‘non-essential’ to our
               national infrastructure have been told to stay home. Indeed, we now
               live our lives by terms we had never heard of a month ago—we are
               “social distancing” and “flattening the curve” to combat a global
               pandemic that has, as of the date of this writing, infected 719,700
               people worldwide and killed more than 33,673. Each day these
               statistics move exponentially higher.

Thakker v. Doll, Civ. Docket No. 20-cv-480, --- F. Supp. 3d ---, 2020 WL 1671563, *2 (M.D. Pa.

Mar. 31, 2020) (footnotes omitted). Judge Jones accurately pointed to the swift growth of cases.

Since his opinion dated March 31, 2020, the number of worldwide cases and deaths has risen from

719,700 and 33,673 to 4,962,707and 326,459. 4

        New Jersey has been particularly hard hit, with the northern part of the state bearing the

initial brunt. As of May 21, 2020, New Jersey had 151,472 cases and 10,843 deaths. COVID-

19 Information Hub, STATE OF NEW JERSEY, https://covid19.nj.gov/ (last visited May 22,

2020). The total number of cases and deaths for Bergen County, Essex County, and Hudson




4 Coronavirus Disease (COVID-19) Pandemic, WORLD HEALTH ORGANIZATION,
https://www.who.int/emergencies/diseases/novel-coronavirus-2019 (last visited May 22, 2020).

                                                 3
    Case 2:20-cv-05683-JMV Document 22 Filed 05/27/20 Page 4 of 14 PageID: 175



County, respectively, were 17,583/1,508, 16,906/1,576, and 17,814/1,121 deaths. Id. New

Jersey has taken numerous steps, such as the Governor’s initial stay-at-home order issued on

March 21, 2020, to combat the virus and the recent decision to extend the public health emergency

declaration for an additional thirty days. 5 In addition, New Jersey has closed schools, beaches,

state parks, and county parks. 6 Certain of the initial restrictions have been partially lifted.

        COVID-19 is a type of highly contagious novel coronavirus that is thought to be “spreading

easily and sustainably between people.” How Coronavirus Spreads, CENTERS FOR DISEASE

CONTROL              AND           PREVENTION,               https://www.cdc.gov/coronavirus/2019-

ncov/prepare/transmission.html (“How Coronavirus Spreads”) (last visited May 14, 2020).            The

National Institutes of Health reports that the virus “is stable for several hours to days in aerosols

and on surfaces[.]” 7 COVID-19 is “spread mainly from person-to-person.” Id. This person-to-

person spread can occur (1) between persons who are in close contact, meaning within six feet,

and (2) by respiratory droplets when an infected person sneezes, coughs, or talks. Id. The virus

can also be spread by infected persons who are not showing symptoms. Id.

        Symptoms of COVID-19 can be mild. However, the effects of COVID-19 can be

drastically more severe in older individuals or those with certain medical conditions, including


5 Murphy extends N.J. coronavirus public-health emergency for 30 days. State of emergency
remains in effect.       N.J.com, https://www.nj.com/coronavirus/2020/05/murphy-extends-nj-
coronavirus-public-health-emergency-for-30-days-state-of-emergency-remains-in-effect.html
(last visited May 12, 2020).

6 New Jersey closes state parks, state forests and county parks as more than 200 new COVID-19
deaths reported, 6abc, https://6abc.com/covid19-cases-us-coronavirus-symptoms/6083512/ (last
visited April 7, 2020).

7 New Coronavirus Stable for Hours on Surfaces, NATIONAL INSTITUTE OF HEALTH,
https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-surfaces (last
visited April 8, 2020)

                                                  4
 Case 2:20-cv-05683-JMV Document 22 Filed 05/27/20 Page 5 of 14 PageID: 176



persons with asthma, lung disease, heart diseases, diabetes, chronic kidney disease, liver disease

or those who are immunocompromised. 8 Besides death, COVID-19 can cause serious, potentially

permanent, damage to lung tissue, and can require extensive use of a ventilator. Early evidence

suggests that the virus “can damage lung tissue causing a 20 to 30 percent decrease in lung

function[.]” D.E. 1 at ¶ 29 (citation omitted). In addition, complications from the virus can

manifest rapidly. Id. (citation omitted). There is currently no vaccine for COVID-19, nor are

there known, clinically-tested therapeutic treatments. Id. at ¶ 30. To combat the virus, health

officials have emphasized education, social distancing (i.e. staying at least 6 feet apart), and

improved hygiene. Id. (citation omitted).

   B. HCCC Conditions

       In response to the pandemic, ICE has taken affirmative steps to lessen the risk of exposure.

ICE Guidance on COVID-19, U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT,

https://www.ice.gov/coronavirus (last visited on May 23, 2020). For example, ICE temporarily

suspended all social visitation at detention facilities. Id. ICE also released approximately 160

individuals who were over the age of 60 or pregnant. Id. ICE further instituted screening

guidance for new detainees and indicates that it is testing detainees for COVID-19 as per CDC

guidance. Id. Further, ICE provided a list of health conditions that detention facilities should

consider in favor of release. D.E. 16-3 at 2-3.

       Respondents submitted a declaration from Ron Edwards, the director of HCCC, which

details the facility’s efforts to prevent and manage the virus. D.E. 18-5. As of the date of



8 People Who Are at Higher Risk of Severe Illness, CENTERS FOR DISEASE CONTROL AND
PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-
higher-risk.html (last accessed April 8, 2020).

                                                  5
 Case 2:20-cv-05683-JMV Document 22 Filed 05/27/20 Page 6 of 14 PageID: 177



Edwards’s declaration dated May 18, 2020, he confirmed that 17 ICE detainees have tested

positive for COVID-19 overall, and one ICE detainee tested positive within the prior week. Id.

at ¶ 20. Additionally, 27 county and federal inmates tested positive but no new positive cases

were reported amongst those two populations in the week prior 9 ; and 97 members of the

correctional staff had tested positive. Id. All staff members who were in proximity of those who

tested positive, were instructed to self-quarantine for a fourteen-day period. Id. Of the 350 law

enforcement officers at HCCC, 284 were tested for COVID-19 and 97 tested positive. Id. at ¶ 22.

Of the 97 that tested positive, 84 have recovered and resumed their professional duties. Id.

Finally, two members of the HCCC correctional staff, a facilities commissary director, and two

nurses at HCCC have died from COVID-19 related complications. Id. at ¶ 21.

       Edwards details the efforts of HCCC to deal with the virus. Edwards reports that HCCC

is currently operating well under capacity and that most immigration detainees are assigned their

own cell, which is designed for two people. Id. at ¶ 10. He states that HCCC has provided

informational hand-outs as to COVID-19 and that detainees have space to “sit at least six feet

apart.” Id. at ¶ 6.

       Health care at HCCC is administered by Wellpath, with an on-site facility physician who

is on call on a twenty-four hours basis. Id. at ¶ 7. There is also an on-site infirmary, and in an

effort to combat the COVID-19 outbreak, HCCC has increased medical staff, including RNs and

LPNs, on site at all times. Id.

       HCCC also revised its intake process. Id. at ¶ 12. New detainees are “screened for

disabilities upon admission and their temperatures are checked.”            Id. at ¶ 8.      New



9 Immigration detainees are housed in a separate unit and do not come in contact with the inmates.
Further, separate correctional staff are assigned to the ICE detainees. D.E. 18-5 at ¶ 4.
                                                  6
 Case 2:20-cv-05683-JMV Document 22 Filed 05/27/20 Page 7 of 14 PageID: 178



inmates/detainees undergo a screening, which includes a temperature check and a medical and

travel history inquiry, in an external holding area. Id. at ¶12 b i, ii.      Any person with a

temperature over 100.4 degrees is denied entry and must be transported by the arresting agency to

the hospital. Id. at ¶12. All new inmates/detainees are placed in “lockdown” to prevent potential

contamination and are not assigned to a housing unit until they are medically cleared. Id. HCCC

also requires that all personnel, vendors, and civilians undergo medical screening (including

temperature) readings before admission in the facility. Id..

       HCCC was designed with air handlers and a purge system. Id. at ¶ 5. This allows the air

within the facility to be re-circulated every four hours. Id. The “air handler” allows outside air

into the unit when the “dampers” are open. Id. Dampers are currently open, therefore fresh air

is circulated in the housing units throughout the day. Id.

       HCCC also educates detainees as to the “importance of hand washing and best practices to

prevent COVID-19” and provides detainees daily access to sick call. Id. at ¶ 12 d. Detainees are

each provided bars of soap, and disinfectant spray is provided to every housing unit. Id. at ¶12 e.

Additional cleaning staff have been added in order to increase the frequency of cleaning each day.

Id. Detainees may also request disinfectant wipes from staff. The facility has a three-month

supply of soap and disinfectant wipes. D.E. 30 at ¶ 19.

       If a detainee tests positive for COVID-19, but does not require hospitalization, he/she will

be isolated in a cell in a designated isolation area. Id. at ¶ 15. Detainees who have had a known

exposure to COVID-19 but who are asymptomatic are “cohorted,” meaning that they are placed

with other similar individuals for fourteen days. Id. at ¶ 17.

       II.     LEGAL STANDARD

       Petitioner submits that the Respondents’ deliberate indifference to the conditions of his

                                                 7
 Case 2:20-cv-05683-JMV Document 22 Filed 05/27/20 Page 8 of 14 PageID: 179



confinement violates his Eighth Amendment right to be free from cruel and unusual punishment.

D.E. 4-1 at ¶¶ 45-51. He argues that his not having personally exhibited any COVID-19 related

symptoms is inconsequential. Id. at ¶ 49. He also submits that detainees are not being given

adequate protective equipment, are not given gloves unless they are cleaning common areas, and

he has only received two masks.

       Because he is seeking immediate release, the Court considers his claim as a request for

preliminary injunctive relief. See Hensley v. Trempus, Civ. Action No. 18-355, 2019 WL 958091

at *1 (W.D. Pa. Jan. 17, 2019). Preliminary injunctions are governed by Federal Rule of Civil

Procedure 65 and Local Civil Rule 65.1. Injunctive relief may only be granted when a party

demonstrates that he has a reasonable probability of success on the merits, he will suffer immediate

and irreparable harm if the injunction does not issue, the grant of preliminary relief will not result

in greater harm to the nonmoving party, and the injunctive relief is in the public interest. New

Jersey Retail Merchants Ass’n v. Sidamon-Eristoff, 669 F.3d 374, 385-86 (3d Cir. 2012) (citing

Crissman v. Dower Down Entm’t Inc., 239 F. 3d 357, 364 (3d Cir. 2001)).

       Like injunctive relief in general, granting bail to a habeas petitioner is an extraordinary

remedy. See Landano v. Rafferty, 970 F.2d 1230, 1239 (3d Cir. 1992) (indicating that a court

may only grant release pending a disposition of federal habeas claims when the petitioner has

raised “substantial constitutional claims upon which he has a high probability of success, and ...

when extraordinary or exceptional circumstances exist which make the grant of bail necessary to

make the habeas remedy effective”) (citation omitted); see also In re Souels, 688 F. App’x 134,

135-36 (3d Cir. 2017).

       III.    DISCUSSION

       The Court finds that Petitioner has not established a reasonable likelihood of success on

                                                  8
 Case 2:20-cv-05683-JMV Document 22 Filed 05/27/20 Page 9 of 14 PageID: 180



the merits. Before delving into the relevant analysis in this case, the Court notes the following.

The Court is well-aware of the seriousness of the COVID-19 pandemic, and the Court likewise

recognizes that county jails and detention facilities were not designed with pandemics in mind.

During the pandemic, the Court has received requests for habeas relief from civil immigration

detainees that fall into three general categories: (1) detainees who do not fall into a particularly

vulnerable category; (2) detainees who fall into a particularly vulnerable category (based on age

or underlying medical/physical conditions); and (3) detainees who have tested positive for

COVID-19. As to the first category, the Court has denied relief without prejudice. See Ousman

D. v. Decker, Civil Action No. 20-2292, 2020 WL 1847704 (D.N.J. Apr. 13, 2020). At the same

time, the Court recognizes that merely because a person does not fall into a vulnerable category

does not mean that he or she will not experience severe symptoms if he or she contracts the virus.

The Court has denied those petitions without prejudice because information concerning COVID-

19 is subject to change, and as additional information becomes available, the Court could reach a

different conclusion as to those detainees who currently are not considered unusually vulnerable.

As to the second category, the Court has ordered release provided that the legitimate interests of

ICE (in particular, flight risk and dangerousness) can be accommodated by the conditions of

release. See Rafael L.O. v. Tsoukaris, Civil Action No. 20-3481, 2020 WL 1808843 (D.N.J. Apr.

9, 2020). As to the third category – detainees who have the virus – the Court has found that the

analysis changes. See Sergio S.E. v. Rodriguez, Civil Action No. 20-3982, 2020 WL 2111029

(D.N.J. May 4, 2020); Derron B. v. Tsoukaris, Civil Action No. 20-3679, 2020 WL 2079300

(D.N.J. Apr. 30, 2020). Before a detainee contracts the virus, the public has an interest in

preventing further positive cases. In addition to the health and welfare of the detainee, the public

also has an interest in seeing that scarce medical resources are conserved. Yet, once a detainee

                                                 9
 Case 2:20-cv-05683-JMV Document 22 Filed 05/27/20 Page 10 of 14 PageID: 181



tests positive, the public also has an interest in not introducing additional cases into the general

public. Once a detainee tests positive, in the Court’s view, the critical question is whether the

detainee is receiving constitutionally adequate care. As a result, once a detainee tests positive,

the Court does not order release but instead remains available on short notice to address any issues

that may arise as to adequacy of medical care. To this end, the Court has inquired of facilities as

to whether detainees can seek medical attention twenty-four hours a day (in case symptoms

worsen) and, if necessary, how long it will take to transport a detainee to a hospital or medical

center.

          A. Fifth Amendment Conditions of Confinement Claim

          Notwithstanding Petitioner having only raised an Eighth Amendment claim, he is a civil

detainee as opposed to a criminal prisoner who has been convicted and sentenced, therefore his

conditions of confinement claim will be analyzed under the Due Process Clause of the Fifth

Amendment, as opposed to the Eighth Amendment. Bell v. Wolfish, 441 U.S. 520, 535-36 (1979).

Civil immigration detainees are entitled to the same due process protections as pretrial detainees

when the conditions of confinement fall below constitutional minimums. E.D. v. Sharkey, 928

F.3d 299, 306-07 (3d Cir. 2019).

          The Third Circuit has articulated the following relevant standards:

                         To determine whether challenged conditions of confinement
                 amount to punishment, this Court determines whether a condition of
                 confinement is reasonably related to a legitimate governmental
                 objective; if it is not, we may infer “that the purpose of the
                 governmental action is punishment that may not be constitutionally
                 inflicted upon detainees qua detainees.”

E. D. v. Sharkey, 928 F.3d at 307 (quoting Hubbard v. Taylor, 538 F.3d 229, 232 (3d Cir. 2008)).

As a result, the Court must ascertain whether the conditions serve a legitimate purpose and whether


                                                  10
 Case 2:20-cv-05683-JMV Document 22 Filed 05/27/20 Page 11 of 14 PageID: 182



the conditions are rationally related to that legitimate purpose. Hubbard 538 F.3d at 232.

       A condition or purported deprivation amounts to punishment if the “disability is imposed

for the purpose of punishment” in other words, there is “an expressed intent to punish on the part

of detention facility officials;” no “alternative purpose to which may rationally be connected is

assignable for it” or is “excessive in relation to the alternative purpose assigned [to it].” Bell, 441

U.S. at 538 (internal citation omitted). The “inquiry into whether given conditions constitute

punishment must consider the totality of circumstances within an institution.” Hubbard, 399 F.3d

at 160 (internal quotation marks and citations omitted).

       District Courts have reached different conclusions when conducting this inquiry in the

context of the current pandemic. In Dawson v. Asher, Case No. C20-0409, 2020 WL 1304557

(W.D. Wash. Mar. 19, 2020), Judge James L. Robart found that the immigration detainees did not

face improper punishment. Id. at *2. Judge Robart explained that the petitioner’s detention was

reasonably related to a legitimate governmental objective because there was no evidence that the

respondents intended to punish the petitioners, respondents had a legitimate governmental

objective in preventing detained aliens from absconding and ensuring their appearance at removal

proceedings, and the petitioners’ confinement did not appear excessive in relation to the legitimate

objective. Id.

       The district judge in Thakker v. Doll, Civ. Docket No. 20-cv-480, - F. Supp. 3d -, 2020 WL

1671563, *8 (M.D. Pa. Mar. 31, 2020), reached a different conclusion. Judge John E. Jones III

noted that an express intent to punish was not necessary and then found that the detention in

question did not bear a rational relationship to a legitimate government objective. Id. Judge

Jones reasoned that housing immigration detainees in close proximity and in unsanitary conditions,

in light of the pandemic, did not meet a legitimate governmental objective. Id. Judge Jones

                                                  11
 Case 2:20-cv-05683-JMV Document 22 Filed 05/27/20 Page 12 of 14 PageID: 183



indicated that preventing aliens from absconding would constitute a legitimate governmental aim

but this objective was deeply weakened in light of COVID-19, particularly when ICE had many

other options to monitor civil detainees. 10 Id.

        The Court agrees with the Thakker court that COVID-19 alters the analysis. As noted, the

Court also recognizes that jails are not designed with pandemics in mind. However, courts that

have found that the conditions did not bear a rational relationship to a legitimate governmental

interest in light of the pandemic, have also indicated that the individual detainee’s underlying

health condition weighed heavily in its analysis. See, e.g., Rafael L.O. v. Tsoukaris, Civ. Action

No. 20-3481, 2020 WL 1808843, *8 (D.N.J. Apr. 9, 2020); Thakker, 2020 WL 1671563, *4, 6.

The Court also agrees that a petitioner’s individual circumstances (that is, his or her medical

condition) are critical to the analysis.

        Petitioner argues that individuals of any age or health status can die of COVID-19 and that

the Court or government should not be in the position of picking and choosing11 who should be

released.   Respondents state that Petitioner’s health and medical condition is a relevant

consideration. D.E. 18 at 23-25.

        Petitioner is relatively young and does not have any underlying heath conditions that have

been identified as potentially exacerbating the effects of COVID-19 should he contract it. The




10 Since the TRO was granted in Thakker, Judge Jones has denied preliminary injunctive relief to
several detainees, citing the facility’s ongoing improvements in its response to COVID-19.
Thakker v. Jones, Civ. Action No. 1:20-480, ---F. Supp.---3d, 2020 WL 2025384 at *11 (M.D. Pa.
Apr. 27, 2020).
11
  As to the “picking and choosing” argument, the Court determines that it is an oversimplification
of the current issue. The Court considered up-to-date medical guidance as to COVID-19, ICE
and HCCC’s responses to the pandemic and evolving medical guidance, as well as the personal
characteristics of Petitioner.
                                              12
 Case 2:20-cv-05683-JMV Document 22 Filed 05/27/20 Page 13 of 14 PageID: 184



Court also notes that HCCC has been particularly hard hit by COVID-19, but the record also

reflects that the facility has taken concrete steps to improve conditions. Critically, the efforts of

HCCC have shown actual, concrete results. There was only one positive case in the last week

and Respondents are making their release decisions based on healthcare guidance. In light of

these factors, the current conditions at ECCC are not excessive in light of the government’s

legitimate purpose.

        The Court does not find that Petitioner has established a reasonable likelihood of success

on the merits. 12




12 Petitioner solely raises a “deliberate indifference” claim in his petition. D.E. 4-1. Because
the current pandemic represents unchartered territory in recent jurisprudence, the parties are
understandably drawing from analogous situations. One of those situations is cruel and unusual
punishment under the Eighth Amendment, which applies a deliberate indifference standard to
medical treatment (or lack thereof). See, e.g., Natale v. Camden Cnty. Corr. Facility, 318 F.3d
575, 581-82 (3d Cir. 2003); Parkelll v. Morgan, 682 F. App’x 155, 159-60 (3d Cir. 2017); King v.
Cnty. Of Gloucester, 302 F. App’x 92, 96 (3d Cir. 2008). “To act with deliberate indifference to
serious medical needs, is to recklessly disregard a substantial risk of serious harm.” Harvey, 263
F. App’x at 191 (citing Estelle v. Gamble, 429 U.S. 97, 104-05 (1976) and Farmer v. Brennan,
511 U.S. 825, 836 (1994)).

However, the Court finds that the Eighth Amendment is not applicable because Petitioners are not
convicted criminal inmates but civil immigration detainees. As noted, the Court evaluates the
Petitioners’ claims under the Due Process Clause of the Fifth Amendment, which prohibits
“punishment” of a civil detainee. See Natale, 318 F.3d at 581; see also Hubbard v. Taylor, 399
F.3d 150, 157-60 (3d Cir. 2005). As a result, the Court finds that the deliberate indifference
standard merely sets the floor, rather than the ceiling, of constitutionally required medical care in
this matter.

                                                 13
 Case 2:20-cv-05683-JMV Document 22 Filed 05/27/20 Page 14 of 14 PageID: 185



       IV.    Conclusion

       The Court denies without prejudice the Petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241. 13 An appropriate Order accompanies this Opinion.

Dated: 5/27/2020


                                                           JOHN MICHAEL VAZQUEZ
                                                           United States District Judge




13 Petitioner does not raise any additional non-COVID 19 related claims in his underlying habeas
petition.
                                                14
